Citation Nr: 0818423	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-11 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right inguinal 
hernia.  

3.  Entitlement to service connection for a left inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a low back 
disability, a right inguinal hernia, and a left inguinal 
hernia.  The veteran testified before the Board in May 2007.  
The Board remanded these claims for additional development in 
June 2007.    


FINDINGS OF FACT

1.  The veteran's diagnosed low back disability first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.

2.  The veteran's diagnosed right inguinal hernia first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.

3.  The veteran does not have a current diagnosis of a left 
inguinal hernia.  


CONCLUSIONS OF LAW

1.  The veteran's current low back disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The veteran's current right inguinal hernia was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  The veteran's claimed left inguinal hernia was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Low Back Disability 

The veteran's service medical records show that in October 
1979, he complained of low back pain.  He was diagnosed with 
possible muscle strain due to an old injury.  In November 
1979, the veteran was treated for low back pain four times.  
He was diagnosed with low back pain and lumbar strain.  On 
separation examination in February 1981, the veteran made no 
complaints regarding his low back, and his spine was found to 
have no abnormalities.  Since the veteran's spine was found 
to be within normal limits on separation and there were five 
recorded complaints during a three-year period of service, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b).

The veteran testified before the Board at a video conference 
hearing in May 2007.  Testimony revealed that he injured his 
back in service during a training exercise as he was sliding 
down a rope.  He testified that he was taken to the hospital 
after the injury and given an injection in his back.  He 
reported that he experienced more pain on the right side than 
on the left side of his back, and that the pain had worsened 
since he left service.  

The first and only post-service medical evidence of record of 
a low back disability is a July 2007 VA examination where the 
veteran complained of low back strain that was intermittent 
with remissions.  An MRI of the lumbar spine revealed 
moderate diffuse posterior annular bulge and posterior 
lateral osteophyte complex at the L4-5 and L5-S1 level.  It 
was more prominent laterally on the L5-S1 level where it 
resulted on compromise of the anterior inferior aspect of the 
corresponding neural foramina bilaterally.  The MRI also 
showed mild to moderate central spinal canal stenosis from 
L2-3 through the L4-5 level, mild to moderate degenerative 
changes of the facet joints at multiple levels with a small 
amount of bilateral L5-S1 facet joint effusion, left lateral 
recess stenosis at the L5 level due to hypertrophy of the L5-
S1 facet joint and ligamentum flavum, and no evidence of a 
focal disc herniation.  The examiner reviewed the entire 
claims file and diagnosed the veteran with degenerative joint 
disease of the lumbar spine.  He opined that the veteran's 
degenerative joint disease of the lumbar spine was not caused 
by or a result of service.  His rationale was that the 
service medical records only showed entries for two months 
concerning low back pain, but that the rest of the evidence 
of record showed no further complaints of or treatment for a 
low back disability since separation from service in 1981.   

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the July 2007 VA medical opinion finding 
no nexus between the veteran's low back disability and his 
period of active service is probative because the VA examiner 
supported his opinion with a detailed rationale, 
comprehensive review of the entire claims file, and a 
thorough physical examination.  Furthermore, there are no 
contrary medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current low back disability.  There is no competent medical 
opinion of record relating the veteran's low back disability 
to his service or any event in service.  Additionally, 
arthritis (or any other low back disability) was not 
diagnosed within one year of separation from service, so 
presumptive service connection for a low back disability is 
not warranted.  

The veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's low back disability is in July 2007, 
approximately 26 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's low back 
disability developed in service or is due to any event or 
injury in service.  Therefore, the Board concludes that the 
low back disability was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   




Right Inguinal Hernia 

The veteran's service medical records show that in September 
1979, he complained of pain to the inguinal region that 
increased during walking and decreased while he was supine or 
sitting.  He was diagnosed with possible inguinal hernia or 
possible inguinal muscle strain.  On separation examination 
in February 1981, the veteran's abdomen and viscera 
(including hernia) examination was normal.  He made no 
complaints regarding any hernia, and no hernias were 
diagnosed.  Since the veteran's genitourinary system was 
found to have no abnormalities on separation and there was 
one recorded complaint during a three-year period of service, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
right inguinal hernia.  38 C.F.R. § 3.303(b).

The first post-service evidence of record of a right inguinal 
hernia is a January 2003 VA medical report where the veteran 
was diagnosed with a reducible right inguinal hernia.  The 
physician scheduled and recommended a right inguinal 
herniorrhaphy.  The veteran received a right inguinal 
herniorrhaphy in February 2003 and April 2003.  

The veteran testified before the Board at a video conference 
hearing in May 2007.  Testimony revealed that during a 
training exercise in service, he strained himself when he had 
to move an injured person from the field that weighed twice 
as much as he did, and that caused a hernia.  He testified 
that since separation from service, he had received two 
operations for his right inguinal hernia.  He reported that 
his hernia had grown bigger and more painful since service, 
but that the hernia had not been a problem since his second 
hernia surgery.  

On VA examination in July 2007, the veteran complained of a 
bulge in the right groin that had improved since the onset.  
The examiner reviewed the entire claims file and noted that 
the veteran had undergone laparoscopic repair of his right 
inguinal hernia in February 2003 and tension-free repair of 
his right inguinal hernia using mesh in April 2003.  He found 
that there had been no recurrence of any symptoms of the 
hernia.  Examination revealed that no right inguinal hernia 
was present.  The examiner diagnosed the veteran with post 
right inguinal hernia repair and opined that it was not 
caused by or a result of service.  His rationale was that the 
service medical records showed the veteran suffering from an 
inguinal muscle strain, but no right inguinal hernia had been 
present then.  Furthermore, he found that there had been no 
evidence of ongoing or chronic problems with a right inguinal 
hernia from the veteran's discharge from service in 1981 
until VA medical records showed treatment of a hernia in 
2003.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the July 2007 VA medical opinion finding 
no nexus between the veteran's right inguinal hernia and his 
period of active service is probative because the VA examiner 
supported his opinion with a detailed rationale, 
comprehensive review of the entire claims file, and a 
thorough physical examination.  Furthermore, there are no 
contrary medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current right inguinal hernia.  There is no competent medical 
opinion of record relating the veteran's right inguinal 
hernia to his service or any event in service.

The veteran contends that his current right inguinal hernia 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's right inguinal hernia is in January 2003, 
approximately 22 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's right 
inguinal hernia developed in service or is due to any event 
or injury in service.  Therefore, the Board concludes that 
the right inguinal hernia was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Left Inguinal Hernia 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records show that in 
September 1979, he complained of pain to the inguinal region 
bilaterally and was diagnosed with possible inguinal hernia 
and possible inguinal muscle strain.  On separation 
examination in February 1981, the veteran's abdomen and 
viscera (including hernia) examination was normal.  He made 
no complaints regarding any hernia, and no hernias were 
diagnosed.  There is no post-service evidence of diagnoses of 
or treatment for a left inguinal hernia.

Absent evidence of a current disability, service connection 
for a left inguinal hernia must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of a left inguinal hernia.  The July 2007 VA 
examination found that there had never been a left inguinal 
hernia.  Because no left inguinal hernia has been currently 
diagnosed in this case, the Board finds that service 
connection for a left inguinal hernia is not warranted.  

The Board has considered the veteran's claim that he has a 
left inguinal hernia related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has a left inguinal hernia.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002 and March 
2007; rating decisions in February 2003 and May 2003; a 
statement of the case in March 2004; and a supplemental 
statement of the case in July 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for a low back disability is denied.  

Service connection for a right inguinal hernia is denied.  

Service connection for a left inguinal hernia is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


